In the

     United States Court of Appeals
                 For the Seventh Circuit
No. 13‐2114

BLYTHE HOLDINGS, INCORPORATED,
et al.,
                                                Plaintiffs‐Appellants,

                                  v.


JOHN A. DEANGELIS, et al.,
                                               Defendants‐Appellees.

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division.
            No. 06 C 5262 — Robert M. Dow, Jr., Judge. 


     ARGUED JANUARY 24, 2014 — DECIDED APRIL 21, 2014


   Before BAUER, EASTERBROOK, and WILLIAMS, Circuit Judges.
    BAUER, Circuit Judge.  Blythe Holdings, Incorporated (“Bly‐
the”) entered into a contract with Tracy Williams (“Williams”)
of Flawless Financial to pursue the acquisition of vacant lots on
the south side of Chicago. Blythe also contracted with attorney
John DeAngelis (“DeAngelis”) to assist with the transaction; he
submitted  an  application  on  behalf  of  Blythe  to  the  City  of
Chicago. Before the application process was complete, Blythe
2                                                       No. 13‐2114

brought suit against DeAngelis and his firm, Brown Udell &
Pomerantz, Ltd. (“Brown Udell”), claiming legal malpractice
and unjust enrichment.  The district  court granted  summary
judgment  in  favor  of  DeAngelis  and  Brown  Udell  on  the
legal malpractice claim and granted Brown Udell’s motion for
summary  judgment  on  the  unjust  enrichment  claim.  Blythe
now  appeals  to  this  court.  For  the  reasons  that  follow,  we
affirm.
                       I.  BACKGROUND
   Stephanie  Hill  (“Hill”)  formed  the  corporation  Blythe  in
order to pursue the acquisition of several hundred vacant lots
located in Chicago’s 16th Ward. Hill was the sole owner and
employee of Blythe.
    On  October  25,  2005,  Blythe  entered  into  a  consulting
agreement  with  Williams  of  Flawless  Financial.  In  this
agreement,  Williams  was  to  “deliver  up  to  400  residential
building lots to Blythe Holdings, Inc. or assigns for $1 million
or $2,500 per lot in a minimum 6‐9 months time period.” The
agreement  required  Blythe  “to  pay  legal  fees  for  a  total  of
$50,000 to the  attorney recommended  by Flawless Financial
and  deliver  a  retainer  fee  of  $25,000  to  begin  the  process.”
Williams  recommended  attorney  DeAngelis  to  assist  Blythe
with the acquisition of the lots.
    Pursuant to this recommendation, Blythe  entered into a
representation  agreement  with  DeAngelis,  who  agreed  “to
provide  legal  and  consulting  services  in  connection  with
[Blythe’s] acquisition of approximately 400 vacant lots” and “to
provide  such  consultation  and  advice  …  as  is  necessary  in
connection  with  fostering  the  successful  conclusion  of  the
No. 13‐2114                                                                3

Application [to the City of Chicago].” At the time,  DeAngelis
was employed as  an attorney with Brown Udell. DeAngelis
drafted the  retainer  agreement with Blythe  on Brown  Udell
letterhead, but never informed anyone at Brown Udell of his
decision to represent Blythe. On December 1, 2005, Blythe paid
DeAngelis a $25,000 retainer fee pursuant to the terms of the
agreement. The check was made payable to “John DeAngelis,
Esq.,”  and  was  deposited  by  DeAngelis  into  the  “John  A.
DeAngelis Client Fund Account” at Northern Trust Company. 
DeAngelis never notified anyone at Brown Udell that he had
received  a  $25,000  check  from  Blythe  and  never  shared  any
portion of the fees he received from Blythe with Brown Udell.
    On December 15, 2005, Hill wrote to DeAngelis informing
him that Blythe would be transferring $270,000 to his Client
Fund  Account.  Blythe  directed  DeAngelis  to  distribute  the
funds in the following manner: “$250,000 to Flawless Financial
as final payment for the 100 residential lots provided by the
City of Chicago and deeded to Blythe Holdings, Inc., … and
$20,000  to  Flawless  Financial  for  Consulting  Fees.”  Several
Blythe  investors  then  transferred  $250,000  to  the  “John  A.
DeAngelis  Client  Fund  Account.”  The  next  day,  DeAngelis
transferred  $249,978  to  an  account  held  in  the  names  of
Flawless Financial and Williams. None of the funds transferred
to Flawless Financial and Williams were ever used to purchase
lots from the City of Chicago on behalf of Blythe.1 


1
   Blythe brought RICO claims against Williams and Flawless Financial in
a related action, claiming that Blythe was the victim of a “real estate based
scheme to defraud investors.” On May 3, 2013, the district court entered a
                                                               (continued...)
4                                                             No. 13‐2114

    On May 12, 2006, DeAngelis submitted an Application for
Purchase of Redevelopment Project Area Property to the City
of  Chicago’s  Department  of  Planning  and  Development  on
behalf  of  Blythe  in  an  effort  to  obtain  the  vacant  lots.  The
application was actually submitted on behalf of Chicago 100,
Inc.,  a  second  corporation  formed  by  Hill  for  the  express
purpose of acquiring the city lots. To simplify matters, we omit
mention of Chicago 100, Inc., and refer to Hill’s corporations
solely as “Blythe” in this opinion. Michelle Nolan (“Nolan”),
Project  Manager  at  the  Department  of  Planning  and
Development,  reviewed  the  application.  Though  the
application contained multiple errors, Nolan stated that none
were fatal to Blythe’s efforts to acquire the vacant lots.
    In mid‐May, Stephen Forte, a Blythe investor, contributed
an additional $250,000 to Blythe to pursue the acquisition of
the  city  lots.  In  June,  Nolan  wrote  to  Hill,  explaining  that
Blythe  still  needed  to  submit  several  items  in  order  to
move forward with its application. Nolan outlined the steps
that  Blythe  needed  to  take  before  the  application  process
would  be  complete,  including  gaining  approvals  from  the
Chicago Development Commission and the City Council. At
this point, however, Blythe made no further attempts to move
forward with the project, to amend its application, or to pursue
the requisite approvals.
   On June 23, 2006, DeAngelis wrote to Blythe, stating that he
“need[ed] input from [Blythe]” to complete the application, but

1
   (...continued)
final  default  judgment  against  Flawless  Financial  and  Williams  in  an
amount exceeding $9 million.
No. 13‐2114                                                             5

he received no response. Blythe asserts that by this point, it
lacked  the  funds  necessary  to  move  forward  with  the
application. When asked about the $250,000 that Blythe had
obtained  from  investor  Stephen  Forte  in  mid‐May,  Hill
responded that she “[could] not recall” what happened to the
funds.  Blythe  then  brought  suit  against  DeAngelis  and  his
former law firm, Brown Udell, claiming legal malpractice by
both parties and unjust enrichment on the part of Brown Udell.
DeAngelis and Brown Udell moved for summary judgment
and the district court found in their favor on all counts. Blythe
now appeals.
                         II.  DISCUSSION
    A. Standard of Review
    We review a district court’s grant of summary judgment
de  novo.  Pagel  v.  TIN  Inc.,  695  F.3d  622,  624  (7th  Cir.  2012).
Summary  judgment  is  proper  when  there  is  “no  genuine
dispute as to any material fact and the movant is entitled to
judgment as a matter of law.” Fed. R. Civ. P. 56(a); Anderson v.
Liberty Lobby, 477 U.S. 242, 247 (1986). “[T]he mere existence of
some  alleged  factual  dispute  between  the  parties  will  not
defeat an otherwise properly supported motion for summary
judgment.” Id. at 247–48. “[T]he nonmoving party must come
forward with ‘specific facts showing there is a genuine issue
for trial.’” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp.,
475 U.S. 574, 587 (1986). “Where the record taken as a whole
could not lead a rational trier of fact to find for the non‐moving
party, there is no ‘genuine issue for trial.’” Id. (citing First Nat.
Bank of Ariz. v. Cities Service Co., 391 U.S. 253, 289 (1968)).
6                                                         No. 13‐2114

    B. Legal Malpractice Claim
    Blythe  first  contends  that  DeAngelis  and  Brown  Udell
committed legal malpractice. To prevail on a legal malpractice
claim,  a  plaintiff  must  demonstrate:  “(1)  the  existence  of  an
attorney‐client relationship that establishes a duty on the part
of the attorney; (2) a negligent act or omission constituting a
breach of that duty; (3) proximate cause establishing that ‘but
for’  the  attorney’s  negligence,  the  plaintiff  would  have
prevailed in the underlying action; and (4) damages.” Owens v.
McDermott,  Will  &  Emery,  316  Ill.  App.  3d  340,  351  (2000)
(quoting Serafin v. Seith, 284 Ill. App. 3d 577, 586–87 (1996)).
“[N]o  malpractice  exists  unless  counsel’s  negligence  has
resulted  in  the  loss  of  the  underlying  action.”  Mihailovich  v.
Laatsch,  359  F.3d  892,  905  (7th  Cir.  2004)  (quoting  Ignaski  v.
Norbut, 207 Ill. App. 3d 522, 525 (1995)).
     Here,  an  attorney‐client  relationship  existed  between
DeAngelis  and  Blythe  and  that  established  a  duty  on
DeAngelis’ part. It could be argued that DeAngelis breached
his duty to Blythe, since the application he filed to the City of
Chicago  on  Blythe’s  behalf  was  riddled  with  errors.
Nevertheless, even if DeAngelis breached his duty to Blythe,
Blythe still must prove that but for DeAngelis’ negligence, it
would have acquired the vacant city lots in order to prevail on
its legal malpractice claim.
    Mitchell v. Schain addressed a similar issue. 332 Ill. App. 3d
618  (2002).  In  Mitchell,  the  plaintiff  retained  defendants  to
represent him in a property dispute. He discharged defendants
and  retained  another  attorney,  Koukios,  to  represent  him
instead;  three  years  later,  plaintiff’s  right  to  bring  his  claim
No. 13‐2114                                                       7

expired. Plaintiff then brought legal malpractice claims against
the defendants and Koukios. Defendants moved for summary
judgment  arguing  that  because  plaintiff’s  cause  of  action
remained viable when defendants were discharged, they were
not  the  proximate  cause  of  plaintiff’s  damages  as  a  matter
of  law.  The  court  granted  defendants’  motion  for  summary
judgment  and  plaintiff  appealed,  contending  that,  but  for
defendants’  alleged  malpractice,  he  would  not  have  been
foreclosed  from  bringing  his  claim.  The  court  of  appeals
affirmed the court’s grant of summary judgment in favor of
defendants, stating, “[t]here is no question that plaintiff’s cause
of action was viable, as a matter of law, well after defendants
were  discharged  ….  It  therefore  follows  that  defendants’
alleged negligence did not cause plaintiff’s damages, the loss
of a viable cause of action.” Id. at 622.
    Here, though the application submitted by DeAngelis to the
city on behalf of Blythe contained errors, these errors did not
ultimately prevent Blythe from obtaining the vacant city lots,
nor did Blythe prove that its ability to obtain the vacant lots
was  lost.  Nolan,  Project  Manager  at  the  Department  of
Planning  and  Development,  testified  that  any  errors  in  the
application  submitted  by  DeAngelis  were  nonfatal,  and
pointed out that the lots were still available for purchase well
after Blythe’s application was submitted. Since Blythe’s ability
to acquire the vacant lots remained legally viable well after any
alleged  malpractice  by  DeAngelis,  it  was  Blythe’s  failure  to
move forward with the application process, not malpractice on
the part of DeAngelis, that doomed Blythe’s real estate deal. 
   In  addition,  Blythe  submitted  no  evidence  to  support  a
finding  that  it  would  have  successfully  completed  the
8                                                   No. 13‐2114

application  process  and  obtained  the  vacant  lots  but  for
DeAngelis’ alleged malpractice. Though Blythe asserts that the
deposition  testimony  of  Alderman  Shirley  Coleman
(“Coleman”) conclusively shows that Blythe would have been
successful  in  obtaining  the  city  lots,  we  disagree.  While
Coleman stated that “it appeared to her that Blythe had the
ability and financial wherewithal to develop the project” and
that she was “willing to do what needed to be done in order to
assist Blythe to get its sought development done,” Blythe still
needed  to  gain  approvals  from  the  Chicago  Development
Commission as well as the City Council before the application
process was complete. The district court specifically addressed
Coleman’s testimony and found her “speculation … woefully
inadequate  to  prove  that  [Blythe]  would  have  successfully
completed the numerous steps required to acquire the lots.”
Blythe  offered  no  evidence  demonstrating  that  either  the
commission  or  the  council  would  have  approved  its
application; to the contrary, Blythe’s owner, Hill, admitted in
her deposition testimony that she had “no way of knowing”
whether the City of Chicago would have granted Blythe the
necessary approvals.
    Since  Blythe  failed  to  prove  that  DeAngelis’  claimed 
malpractice foreclosed its ability to obtain the vacant lots or
that ultimately it would have been successful in acquiring the
property,  we  affirm  the  district  court’s  grant  of  summary
judgment in favor of DeAngelis on Blythe’s legal malpractice
claim.
No. 13‐2114                                                        9

   C. Supervisory Liability Claim
    Blythe  also  asserts  that  Brown  Udell  is  liable  for  legal
malpractice  pursuant  to  an  agency  theory  of  supervisory
liability. Since Blythe failed to prove that DeAngelis committed
legal malpractice, its malpractice claim against Brown Udell
has no merit.
   D. Unjust Enrichment Claim
    Lastly, Blythe contends that the district court erred when it
granted  summary  judgment  to  Brown  Udell  on  its  unjust
enrichment claim. Blythe asserts that since DeAngelis entered
into a representation agreement with Blythe and accepted a
$25,000 retainer fee from Blythe while he was employed as an
attorney for Brown Udell, the firm constructively accepted the
retainer fee and was unjustly enriched. Blythe now seeks the
return of these funds. In response, Brown Udell asserts that
since  it  never  received  any  portion  of  these  funds  from
DeAngelis, it was never unjustly enriched, and Blythe cannot
recover.
    Unjust enrichment is a remedy that lies where a “defendant
has  unjustly  retained  a  benefit  to  the  plaintiff’s  detriment
and  …  the  defendant’s  retention  of  the  benefit  violates  the
fundamental  principles  of  justice,  equity,  and  good
conscience.” Hess v. Kanoski & Associates, 668 F.3d 446, 455 (7th
Cir.  2012) (quoting A.P. Properties,  Inc.  v.  Rattner,  960 N.E.2d
618, 621 (Ill. App. Ct. 2011)). “[U]njust enrichment does not
seek to compensate a plaintiff for loss or damages suffered but
seeks to disgorge a benefit that the defendant unjustly retains.
Cleary v. Philip Morris, Inc., 656 F.3d 511, 518 (7th Cir. 2011).
“[T]he  essence  of  the  cause  of  action  is  that  one  party  is
10                                                     No. 13‐2114

enriched, and it would be unjust for that party to retain the
enrichment.”  Firemen’s  Annuity  &  Benefit  Fund  of  the  City  of
Chicago v. Municipal Employees’, Officers’, & Officials’ Annuity &
Benefit Fund in Chicago, 219 Ill. App. 3d 707, 712 (1991).
    Here,  the  undisputed  evidence  supports  a  finding  that
Brown  Udell  never  received  any  portion  of  the  funds  from
DeAngelis.  Though  DeAngelis  received  a  check  for  $25,000
from  Blythe,  this  check  was  made  out  to  “John  DeAngelis,
Esq.,”  and  was  deposited  into  DeAngelis’  personal  “Client
Fund Account” at Northern Trust Company. No partners at
Brown Udell had access to this account or received any portion
of these funds. In his deposition, DeAngelis admitted that he
never  told  anyone  at  Brown  Udell  about  his  agreement  to
represent Blythe, and never shared any portion of the $25,000
he received from Blythe with Brown Udell. Since Brown Udell
never received any funds from Blythe, no unjust enrichment
occurred.
   Even assuming that DeAngelis was acting as an authorized
agent of Brown Udell at the time he contracted to represent
Blythe, imputing the contract to Brown Udell, Blythe’s unjust
enrichment claim still fails. A claim for unjust enrichment is
“based  upon  an  implied  contract;  where  there  is  a  specific
contract  that  governs  the  relationship  of  the  parties,  the
doctrine has no application.” People ex rel. Hartigan v. E & E
Hauling, Inc., 153 Ill. 2d 473, 497 (1992). “Under Illinois law, a
plaintiff may not state a claim for unjust enrichment when a
contract governs the relationship between the parties.” First
Commodity Traders, Inc. v. Heinhold Commodities, Inc., 766 F.2d
1007,  1011  (7th  Cir.  1985)  (citing  LaThrop  v.  Bell  Federal
Savings & Loan Ass’n, 68 Ill. 2d 375, 391 (1977)).
No. 13‐2114                                                      11

    Here, it is undisputed that the retainer agreement signed by
DeAngelis and Blythe was a valid and binding contract. Under
this  contract,  DeAngelis  agreed  “to  provide  legal  and
consulting  services  [to  Blythe]  in  connection  with  [Blythe’s]
acquisition of approximately 400 vacant lots” and “to provide
such consultation and advice … as is necessary in connection
with fostering the successful conclusion of the Application.” In
return, Blythe agreed to pay DeAngelis $25,000, which it later
deposited into DeAngelis’ “Client Fund Account.”
   Since  Blythe  never challenged  the  contract’s  validity, the
appropriate  remedy  was  a  breach  of  contract  claim;  unjust
enrichment has no application. We affirm the district court’s
grant of summary judgment in favor of Brown Udell on this
ground as well.
                      III.  CONCLUSION
   For the reasons stated above, we affirm the district court’s
grant  of  summary  judgment  to  defendants  DeAngelis  and
Brown Udell on all counts.